ORDER
PER CURIAM.
On consideration of the petitions for rehearing or rehearing en banc filed by ap-pellees R.W. and A.W. and by the Guardian ad Litem for A.L. and T.L., it is
ORDERED by the merits division * that the petitions for rehearing are denied; and it appearing that the majority of the judges of this court have voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are granted and that the opinion and judgment of August 22, 2013, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that appellants shall file new brief(s) within 40 days from the date of this order; appellees and the Guardian ad Litem shall file their brief(s) within 30 days from the date of service of appellants’ brief(s); and any reply briefs shall be filed within 21 days after service of appellees’ brief(s). The parties shall file ten copies of each brief. The briefs filed pursuant to this order shall be designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in these appeals.